Citation Nr: 1106421	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  10-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cold injury residuals of the right lower 
extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cold injury residuals of the left lower 
extremity.

3.  Entitlement to an evaluation in excess of 10 percent for a 
service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2008 rating 
decision, by the Cleveland, Ohio Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 10 percent 
for the service-connected bilateral hearing loss disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected cold injury residuals of the 
bilateral lower extremities are manifested by numbness, foot 
paresthesias, sensitivity in cold weather, generalized foot pain 
and arthralgia, and nail abnormalities.  There is no evidence of 
tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

2.  The evidence does not show that the Veteran's cold injury 
residuals of the bilateral lower extremities are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.





CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, and no 
greater, for service-connected residuals of right lower extremity 
cold injury disability are met.  38 U.S.C.A. § 1155  (West 2002); 
38 C.F.R. § 4.104 Diagnostic Code 7122 (2010). 

2.  The criteria for a 20 percent disability rating, and no 
greater, for service-connected residuals of left lower extremity 
cold injury disability are met.  38 U.S.C.A. § 1155  (West 2002); 
38 C.F.R. § 4.104 Diagnostic Code 7122 (2010). 

3.  Application of extraschedular provisions for the service-
connected cold injury residuals of the bilateral lower 
extremities is not warranted.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to initial disability ratings in 
excess of 10 percent for his service-connected cold injury 
residuals of the bilateral lower extremities.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in July 2008, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating these claims.  
The evidence of record includes the Veteran's service treatment 
records, the Veteran's statements, as well as VA and private 
treatment records.  

Additionally, the Veteran was afforded a VA examination for his 
cold injury residuals of the bilateral lower extremities in 
September 2008.  The VA examination report reflects that the 
examiner interviewed and examined the Veteran, reviewed his 
claims folder, reviewed his past medical history, documented his 
current medical conditions, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  
Furthermore, the examination report contains sufficient findings 
to rate the severity of the Veteran's cold injury residuals of 
the bilateral lower extremities under the appropriate diagnostic 
criteria.  The Board therefore concludes that the VA examination 
report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2010); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) 
[holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  In his August 2010 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues of entitlement to initial evaluations in excess of 10 
percent for the service-connected cold injury residuals of the 
bilateral lower extremities.

Higher evaluations for Cold Injury Residuals of the Bilateral 
Lower Extremities

For the sake of economy, the Board will analyze the Veteran's 
bilateral lower extremity claims together, as they are rated 
under the same diagnostic code and according to the medical 
evidence show similar symptomatology.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected bilateral extremity cold injuries 
are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 [Cold 
injury residuals].  

Diagnostic Code 7122 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case.  The 
September 2008 VA examiner specifically reported that "[t]he 
[V]eteran had cold injury during his service in [World War II] 
leaving him with complaints of numbness, tingling and cold 
sensitivity that are at least as likely to be caused by the cold 
exposure while in the military."  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would be 
more appropriate, and the Veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 7122.

Under Diagnostic Code 7122, cold injury residuals are assigned a 
10 percent rating for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is assigned for arthralgia or 
other pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis). A maximum rating of 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 C.F.R. 
§ 4.104.

Note (1) to Diagnostic Code 7122 provides that amputations of 
fingers or toes are to be rated separately, and complications 
such as squamous cell carcinoma at the site of a cold injury scar 
or peripheral neuropathy are to be rated under other diagnostic 
codes. Other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's phenomenon, 
muscle atrophy, etc., are to be rated separately, unless they are 
used to support a rating under Diagnostic Code 7122.

The Board notes that the Veteran has been diagnosed with tinea 
pedis as well as chronic mild fungal changes in the feet from 
mycotic disease.  See the September 2008 VA examination report; 
see also a VA treatment record dated in July 2008.  However, 
there is no evidence that the Veteran's fungal infection is the 
residual effects of the cold injuries to the bilateral lower 
extremities.  Indeed, the September 2008 VA examiner indicated 
that the Veteran's fungal changes were due to mycotic disease.  
As such, separate disability ratings for fungal changes to the 
Veteran's feet are not warranted.     

The Veteran has had 10 percent disability ratings under 
Diagnostic Code 7122 since the date he filed his claims of 
entitlement to service connection for cold injury residuals of 
the bilateral lower extremities.  Thus, in order to show a higher 
disability rating of 20 percent, the evidence must show 
arthralgia or other pain, numbness, or cold sensitivity plus one 
of the following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).

VA and private treatment records dated from June 2008 through 
August 2008 document treatment for the Veteran's feet.  VA 
podiatry evaluations dated in July and August 2008 indicated no 
evidence of edema or varicosities to the lower extremities, 
protective sensation was intact to all 10 sites of the feet 
bilaterally, no open lesions or nodules, scales on plantar aspect 
of metatarsal heads bilaterally, and mild dryness on the dorsal 
lateral feet.  Pertinently, toe nails 1-5 were slightly 
thickened, and discolored Web spaces 1-4 bilateral were dry, 
clean and intact.  Muscle strength was 5/5 for all 
plantarflexors, dorsiflexors, inverters, and everters 
bilaterally.  Ankle joint range of motion was within decreased 
with the knee extended and flexed and without pain or crepitus.  
Subtalar joint and midtarsal joint ranges of motion were within 
normal limits without pain or crepitus.  The first 
metacarpophalangeal joint range of motion showed decreased 
limitation with the foot unloaded and loaded and without pain and 
crepitus.  The Veteran was diagnosed with onychomycosis and tinea 
pedis, and was prescribed medication to treat his toenails.    

The Veteran was afforded a VA examination for his cold injury 
residuals in September 2008.  He complained of numbness and 
tingling in his feet, with cold sensitivity and generalized foot 
pains/arthralgias since protracted exposure to the cold during 
the Battle of the Bulge in World War II.  Upon physical 
examination, the Veteran's carriage, gait, and posture were noted 
as normal.  His skin was reported as clear, normal color, no 
edema, normal temperature to touch, no atrophy, and was dry and 
of normal texture.  There were no ulcerations, and hair growth 
was normal.  There was no present evidence of fungus or other 
infection, although notably the nails were modestly hypertrophic.  
The feet were neurologically intact with normal soft touch 
sensation intact.  There was no pain, stiffness or manipulation 
of joints, or loss of tissue of digits or other affected parts of 
the feet.  Finally, peripheral pulses were normal, and there was 
no evidence of Raynaud's phenomenon.  The VA examiner diagnosed 
the Veteran with chronic mild fungal changes in the feet from 
mycotic disease.  

Based on a review of the evidence of record, the Board finds that 
that the Veteran is entitled to separate 20 percent evaluations 
for his right and left lower extremity cold injury residuals.  
Specifically, the evidence indicates that the Veteran suffers 
from bilateral nail abnormalities and pain.  The Veteran's lower 
extremities, however, do not demonstrate evidence of any of the 
following: tissue loss, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities.  Thus, he does 
not have the requisite pain plus two more of the listed symptoms.  
While the VA podiatry evaluations show that the Veteran's 
toenails are discolored, any color changes of the nails are 
considered as part of his "nail abnormalities."  The Veteran does 
not otherwise have any color changes of his feet.  Thus, the 
Board finds that the Veteran is entitled to separate 20 percent 
evaluations for cold injury residuals of the bilateral lower 
extremities, but not more.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support 
the proposition that the Veteran's service-connected cold injury 
residuals of the bilateral lower extremities have not changed 
appreciably during the period on appeal.  There are no medical 
findings and no other evidence which would allow for the 
assignment of disability ratings greater than 20 percent during 
the period of time here under consideration.  Specifically, as 
discussed above, the competent medical evidence of record, to 
include the September 2008 VA examination as well as VA and 
private treatment records indicate that the Veteran's bilateral 
cold injury residuals of the lower extremities symptomatology has 
remained relatively stable throughout the period.  As such, there 
is no basis for awarding the Veteran disability ratings other 
than the assigned 20 percent for any time from June 30, 2008 to 
the present.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected cold injury residuals of the bilateral lower 
extremities disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).  Ordinarily, the VA Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran has been retired since 1990.  See the October 2001 VA 
examination report.  Prior to retirement, the Veteran worked as a 
tool and die maker.  The Board notes that it has no reason to 
doubt that the Veteran's cold injury residuals of the bilateral 
lower extremities disabilities adversely impacted his 
employability; however, this is specifically contemplated by the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record is absent 
any indication of frequent hospitalization for the cold injury 
residuals of the bilateral lower extremities disabilities during 
the period under consideration.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In granting the Veteran's claim for increased ratings, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected cold injury 
residuals of the bilateral lower extremities.  Accordingly, the 
issue of TDIU has not been raised in this case.  


ORDER

Entitlement to a 20 percent disability rating for service-
connected cold injury residuals of the right lower extremity is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a 20 percent disability rating for service-
connected cold injury residuals of the left lower extremity is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

Higher evaluation for Bilateral Hearing Loss Disability

The Veteran was afforded a VA audiology examination in connection 
with his increased rating claim in August 2008.  Although the 
examiner provided audiometric findings, he did not comment on the 
functional effects caused by the bilateral hearing loss 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007) the Court held that in addition to providing objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  As such, on Remand, the VA audiological examiner should 
discuss the functional effects caused by the Veteran's bilateral 
hearing loss disability.

The Board also notes that there is a VA audiological consultation 
dated in June 2010 which indicates that the Veteran was scheduled 
for a hearing evaluation in order to obtain new hearing aids.  
However, the results of the hearing evaluation are not associated 
with the Veteran's claims folder.  Inasmuch as VA is on notice of 
the potential existence of additional relevant VA records, the 
records of this treatment should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO must contact the Veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claim of entitlement to an 
increased disability rating for the 
service-connected bilateral hearing loss 
disability.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  

Regardless of whether or not the Veteran 
responds, the RO should request the 
audiogram from the June 2010 VA 
audiological evaluation and all records 
pertaining to treatment for the bilateral 
hearing loss disability thereafter.  If 
such records are not available, the record 
should so indicate.  All attempts to 
secure this evidence must be documented in 
the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.	Thereafter, the RO should arrange for an 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss 
disability.  The examiner is specifically 
requested to fully describe any functional 
effects caused by the Veteran's bilateral 
hearing loss disability.  The claims folder 
must be made available to the examiner.

3.	After undertaking any additional 
development deemed by it to be 
appropriate, the RO should then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


